Exhibit 10.1

 

[g53751kii001.jpg]

1345 AVENUE OF THE AMERICAS

46TH FLOOR

NEW YORK, NY 10105

TEL 212 798-6100

 

February 8, 2010

 

VIA FACSIMILE AND OVERNIGHT MAIL

 

SUMMIT ALTERNATIVE INVESTMENTS, LLC

50 West Liberty Street, Suite 980

Reno, Nevada 89501

 

SUMMIT CONSUMER RECEIVABLES FUND, L.P.

50 West Liberty Street, Suite 980

Reno, Nevada 89501

 

SSPE, LLC

50 West Liberty Street, Suite 980

Reno, Nevada 89501

Attention: Eric J. Gangloff

 

SSPE INVESTMENT TRUST I

50 West Liberty Street, Suite 980

Reno, Nevada 89501

 

CLST ASSET TRUST II

815 E. Market Street

Akron, Ohio 44305

 

Re:  Notice of Event of Default; Reservation of Rights

 

Ladies and Gentlemen:

 

Reference is made herein to that certain Second Amended and Restated Revolving
Credit Agreement, dated as of December 10, 2008 (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among CLST Asset Trust II, a Delaware statutory trust, as a borrower (“Trust
II”), SSPE Investment Trust I, a Delaware statutory trust, as a borrower (“Trust
I”), SSPE, LLC, a Delaware limited liability company, as a borrower (the “LLC
Borrower” and, together with Trust I and Trust II, the “Borrowers”), Summit
Consumer Receivables Fund, L.P., a Delaware limited partnership, as the
originator (the “Originator”) and as a guarantor, Summit Alternative
Investments, LLC, a Nevada limited liability company, as the servicer (the
“Servicer”), Eric J. Gangloff, as a guarantor, the Lenders party thereto,
Fortress Credit Corp. (“Fortress”), and as the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), U.S. Bank National
Association, as the Collateral Custodian and Lyon

 

--------------------------------------------------------------------------------


 

Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services), as the Backup
Servicer. Capitalized terms used herein but not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.

 

We hereby call to your attention that, as of January 31, 2010, an Event Default
has occurred and is continuing pursuant to Section 10.1(o) of the Credit
Agreement as a result of the three-month rolling average Class A Default Ratio
as of such date, which was 5.0028%%, exceeding 5.0%. Under the terms of the
Credit Agreement and the other Transaction Documents, the existence of such an
Event of Default entitles the Administrative Agent, for the benefit of the
Lenders, to exercise any and all of the rights and remedies provided in the
Credit Agreement, the Securities Account Control Agreement and other Transaction
Documents as set forth therein and/or as provided for under applicable law,
including without limitation, declaring the Variable Funding Notes to be
immediately due and payable in full without presentment, demand, protest or
notice of any kind and enforcing all rights and remedies with respect to the
Collateral.

 

The Administrative Agent and the Lenders have reserved, and continue to reserve,
their rights to, at any time, take any and all actions, and exercise any and all
rights, powers, privileges and remedies authorized or permitted under the Credit
Agreement, the Securities Account Control Agreement or any other Transaction
Document and/or applicable law, at any time in its sole and absolute discretion.
No delay by the Administrative Agent or the Lenders in the exercise of any
right, power, privilege or remedy against the Borrowers or against any
Collateral shall constitute or be deemed a waiver of any such right, power,
privilege or remedy, each of which is and shall be expressly reserved.
Furthermore, any prior or current discussions (oral and written) or course of
conduct between Fortress, on the one hand, and any Borrower, the Originator, the
Servicer or any Guarantor, on the other hand, is not and has not been intended
to constitute a waiver of any such rights, powers, privileges or remedies, or an
amendment of the Credit Agreement, the Securities Account Control Agreement or
any other Transaction Document.

 

Notwithstanding the foregoing, Fortress, as it continues to evaluate the
situation, expects and requires each Borrower, the Servicer and the Originator
each to timely comply with its respective duties and obligations under the
provisions of the Credit Agreement and the other Transaction Documents.

 

Should you have any questions concerning the above, please contact DeWayne Chin
at (212) 515-4659.

 

 

Very truly yours,

 

 

 

FORTRESS CREDIT CORP.

 

 

 

By:

/s/ Constantine M. Dakolias

 

Name:

CONSTANTINE M. DAKOLIAS

 

Title:

PRESIDENT

 

2

--------------------------------------------------------------------------------